Title: [Diary entry: 20 September 1788]
From: Washington, George
To: 

Saturday 20th. Thermometer at 69 in the Morning—70 at Noon And 70 at Night. Morning heavy with the Wind at No. East. Cloudy all day, with grt. appearances of rain towards night. Rid to the Plantations at the Ferry, Frenchs and Dogue run. At the first—The Plow horses of this place and Frenchs were treading out a bed of Rye—The other hands attending. At Frenchs—The people were cleaning the flax Seed which had been beat out some days ago 4¾ bushl., & Hoeing the waste ground adjoing. the fences of field No. 5 in which to put Wheat. At Dogue Run—The Plow horses were engaged in treading out Rye—the People in attending the work, and cleaning flax Seed—which was sent to the Mansn. House—qty. 22½ bushels. Colonel Harrison, and Colo. Hoe came here to dinner and stayed all Night.